UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6243


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

SHAMOREL MOORE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:10-cr-00762-TLW-1; 4:12-cv-01758-TLW)


Submitted:   June 26, 2014                   Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shamorel Moore, Appellant Pro Se.       Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shamorel Moore seeks to appeal the district court’s

order     denying       his     Fed.     R.       Civ.    P.      60(b)     motion     for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.                   The order is not appealable

unless    a    circuit       justice    or    judge      issues    a   certificate     of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                    A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard          by     demonstrating       that

reasonable      jurists        would    find       that    the      district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural         grounds,       the   prisoner       must

demonstrate      both    that     the    dispositive           procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Moore has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

dispense      with   oral       argument      because      the      facts    and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3